NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT

ROBERT EUGENE REAMES,                          )
                                               )
              Appellant,                       )
                                               )
v.                                             )              Case No. 2D14-1305
                                               )
STATE OF FLORIDA,                              )
                                               )
              Appellee.                        )
                                               )

Opinion filed July 24, 2015.

Appeal from the Circuit Court for Charlotte
County; Paul Alessandroni, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard P. Albertine, Jr., Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.

              After finding that he willfully violated probation, the trial court revoked

Robert Eugene Reames' probation and sentenced him to six years in prison for

trafficking in stolen property in case 11-CF-1684 and to a concurrent term of five years
in prison for burglary of a structure in case 12-CF-174. We affirm. However, despite

the trial court granting Reames' motion to correct scrivener's errors, Reames' corrected

orders of probation still contain the errors. Specifically, both orders reflect that he

admitted to the violations of probation when he actually contested the violations. Also,

the order of revocation in case 12-CF-174 erroneously reflects that the trial court found

him to have violated conditions one and sixteen of his probation, when the trial court

orally found him to have violated only condition one in that case. Accordingly, we

remand for entry of corrected written orders of revocation of probation in cases 11-CF-

1684 and 12-CF-174. See Moore v. State, 100 So. 3d 81 (Fla. 2d DCA 2011). Reames

need not be present when the corrections are made.

              Affirmed and remanded for correction of the written orders of revocation of

probation.



LaROSE, KHOUZAM, and CRENSHAW, JJ., Concur.




                                             -2-